Citation Nr: 1514451	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition, to include as due to a service-connected lumbar spine disability.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus II.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a cervical spine condition, diabetes, and sleep apnea.  

The Veteran testified before the undersigned in a July 2013 hearing.  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has sleep apnea, diabetes, and a cervical spine condition due to his time in service.  

In the instant case, the issue of secondary service connection has been raised by the record, as the Veteran complains that his cervical spine condition and service-connected lumbar spine disability stem from the same accident in service and are related; however, as the Veteran has not yet been notified of the requirements of 38 C.F.R. § 3.310.  Therefore, upon remand, Veterans Claims Assistance Act of 2000 (VCAA) compliant notification should be sent to the Veteran informing him of the steps necessary to substantiate a claim for secondary service connection.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014). 

The Veteran has not yet been afforded a VA examination for any of his claimed conditions.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding the cervical spine, imaging in March 2009 showed moderate degenerative changes in the cervical spine including disc bulges and neural foraminal narrowing.  The Veteran has consistently stated that since his August 1987 accident in service, which is documented in his treatment records, that he has had neck pain.  See May 2011 lay statement.  While the accident and subsequent treatment notations note a lumbar spine injury and low back pain, no neck pain is noted in service.  However, given the Veteran's consistent statements that his cervical condition stems from his 1987 documented accident in service and that his pain travels down his entire back, going from his neck to his low back, the Veteran should be afforded a VA examination to determine the nature and etiology of his cervical spine condition, including whether it is caused or aggravated by his service-connected lumbar spine disability.  See 38 C.F.R. § 3.310; McLendon, supra.

Regarding sleep apnea, a January 2009 sleep study suggested mild sleep apnea, although the Veteran contends that he complained that he had sleep problems in service, especially daytime sleepiness during the last four and a half years of service.  See July 2013 hearing.  The Veteran's wife also submitted a lay statement in August 2013 that they met during military service and that he has always snored and at times gasped for air while sleeping.  While the Veteran's service treatment records do not contain a diagnosis of sleep apnea, the Board notes that the Veteran and his wife are competent to give evidence about what they experienced during and immediately after service; and sleep problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). Furthermore, in a 1998 Report of Medical History, the Veteran responded "don't know" to the question of whether he had frequent trouble sleeping.  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.

Regarding diabetes, March 2009 VAMC treatment records note "mild diabetes."  While there is no record of diabetes in service, the Veteran stated during his July 2013 hearing that during his retirement physical the Veteran was called back into the lab for a another blood sugar test because his blood sugar levels were high, but that he never received the second set of results.  The Veteran's retirement physical is not available in the service treatment records in the claims file; however, the Veteran is competent to report his experience during the retirement physical and being told that his sugar levels were high.  Therefore, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his diabetes, and he should be contacted to ask if he has a copy of his retirement physical, as it is not currently in the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service-connection pursuant to 38 C.F.R. § 3.310.

2.  Contact the Veteran for any outstanding service treatment records, specifically to include his retirement physical.
3.  Schedule the Veteran for an examination to determine the nature and etiology of his cervical spine condition.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine condition began in or is etiologically related to any incident of the Veteran's military service, including his 1987 lumbar spine injury.   

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine condition was either (1) caused by or (2) is aggravated beyond the natural progress by the Veteran's service-connected lumbar spine disability.  

If the examiner determines that the Veteran's cervical spine condition is aggravated by the Veteran's service-connected lumbar spine disability, the examiner should report the baseline level of severity of the cervical spine condition prior to the onset of aggravation.  If some of the increase in severity of the cervical spine condition is due to the natural progress of the condition, the examiner should indicate the degree of such increase in severity due to the natural progression of the condition.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

4.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began in or is etiologically related to any incident of the Veteran's military service.

Attention is invited to:

a.  the Veteran contentions that he complained that he had sleep problems in service, especially daytime sleepiness during the last four and a half years of service.  See July 2013 hearing.  

b.  The Veteran's wife's lay statement in August 2013 that they met during military service and that he has always snored and at times gasped for air while sleeping.  

5.  Schedule the Veteran for an examination to determine the nature and etiology of his diabetes.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes began in or is etiologically related to any incident of the Veteran's military service.
Attention is invited to:

The Veteran statements during his July 2013 hearing that during his retirement physical the Veteran was called back into the lab for a another blood sugar test because his blood sugar levels were high, but that he never received the second set of results.

The examiners must include a thorough rationale for any conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
6.  After ensuring any other necessary development has been completed, readjudicate the Veteran's claims for service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case that includes consideration of the laws and regulations pertinent to secondary claims, namely 38 C.F.R. § 3.310 and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




